Citation Nr: 0008591	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  95-25 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for Crohn's disease as 
secondary to service-connected psoriatic arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1956 to 
October 1959.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).

This case was previously before the Board and was remanded to 
the RO in July 1998.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Service connection is currently in effect for psoriatic 
arthritis.  

3.  Crohn's disease is not causally or etiologically related 
to the veteran's service-connected psoriatic arthritis.  


CONCLUSION OF LAW

Crohn's disease is not proximately due to or the result of a 
service-connected disease or injury.  38 U.S.C.A. §§ 1131, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.310(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed, and that no further 
assistance to the veteran is required to comply with the 
statutory duty to assist.  38 U.S.C.A. § 5107.  

Factual Background

The service medical records are void of any complaints, 
findings or diagnoses of Crohn's disease.  

In an August 1960 rating action, the RO granted service 
connection for psoriasis.  In September 1975, service 
connection was granted for psoriatic arthritis on a secondary 
basis.  

VA medical records dated in 1987, including hospital 
summaries dated in February and July 1987, reflect treatment 
for psoriasis, psoriatic arthritis and Crohn's disease of 
recent onset.  Thereafter, the records show that the veteran 
has been treated continuously for Crohn's disease.  

A private hospital report dated in September 1991 indicates 
that the veteran was admitted with increasing abdominal pain.  
The report shows a diagnosis of "history of ankylosing 
spondylitis, most likely secondary to Crohn's disease."  

A March 1993 medical statement from a VA physician notes that 
there is a "well known association between Crohn's and the 
development of spondylitis."  

VA examination in August 1993 resulted in diagnoses of status 
postoperative Crohn's disease, ankylosing spondylitis and 
psoriasis.  In an addendum to this examination, dated in 
January 1994, the examiner noted that all the diseases were 
related.  

In January 1998, the veteran was afforded a VA examination by 
a gastroenterologist to determine the nature, extent and 
etiology of his Crohn's disease.  The report of examination 
showed that he had nonspecific abdominal pain with chronic 
diarrhea with both pain and diarrhea that was exacerbated 
during mild Crohn's flare but occurred between periods of 
more sustained and severe exacerbation, which occurred 
approximately once a year.  During the Crohn's flaring, he 
reported weight loss, but during remission or improvement his 
weight was restored.  The diagnoses were Crohn's disease, 
Crohn's disease with enteric fistulae as well as non-draining 
anal fistula, ankylosing spondylitis and nephrolithiasis as a 
consequence of Crohn's disease.  The examiner noted that 
medical records provided were reviewed including 
documentation of Crohn's disease, fistula and fistulectomy, 
ankylosing spondylitis, psoriasis, nephrolithiasis and work-
ups done.  The gastroenterologist stated the following:  

The relationship between psoriatic 
arthritis and Crohn's disease is not a 
cause and effect relationship, e.g. 
psoriatic arthritis is not the cause of 
Crohn's disease.  However, they are 
probably two disease manifestations of 
the same underlying immunologic problems.  
I would say that the same immunologic 
process that is causing the psoriatic 
arthritis has also cause for Crohn's 
disease.  

The examiner concluded that there was no causal relationship 
between psoriatic arthritis and Crohn's disease and that the 
conditions do not exacerbate or aggravate each other. 

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The United States 
Court of Appeals for Veterans Claims (Court) (formerly known 
as the United States Court of Veterans Appeal) has also held 
that when a service-connected disability aggravates but is 
not the proximate cause of a nonservice-connected disability, 
the veteran is entitled to service connection for the portion 
of the severity of the nonservice-connected disability that 
is attributable to the service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439 (1995).

The Court has held that it is the Board's duty to determine 
the credibility and weight of evidence.  Wood v. Derwinski, 
1 Vet.App. 190 (1991).  While the Board may not ignore the 
opinion of a physician, it is certainly free to discount the 
credibility of that physician's statement.  Sanden v. 
Derwinski, 2 Vet.App. 97 (1992).  Greater weight may be 
placed on one physician's opinion that another's depending on 
factors such as reasoning employed by the physicians and 
whether or not and the extent to which they reviewed prior 
clinical records and other evidence, Gabrielson v. Brown, 7 
Vet.App. 36, 40 (1994), and an opinion may be discounted if 
it materially relies on a layperson's unsupported history as 
the premise for the opinion.  Wood at 191-92.  Given these 
holdings and based upon a review of the record in its 
entirety, the Board concludes that no objective basis has 
been established to find that there is an etiologic 
relationship between the veteran's service-connected 
psoriatic arthritis and Crohn's disease.  The objective 
clinical evidence also does not show that Crohn's disease was 
aggravated by psoriatic arthritis.  

The diagnosis noted on the September 1991 private hospital 
report and the March 1993 VA examiner's statement, suggest a 
possible relationship between Crohn's disease and the 
development of ankylosing spondylitis; however, they do not 
indicate that the service-connected psoriatic arthritis 
caused Crohn's disease.  The Board notes that service 
connection on a secondary basis is warranted only when a 
service-connected condition causes or aggravates a 
nonservice-connected condition, and not vice versa.  
Likewise, while stating that Crohn's disease, ankylosing 
spondylitis and psoriasis were all related, the January 1994 
addendum does not indicate that psoriatic arthritis actually 
caused the Crohn's disease.  

In support of his claim the veteran has submitted a photocopy 
of a medical article concerning the relationship between the 
Crohn's disease and ankylosing spondylitis.  In Quiamco v. 
Brown, 6 Vet.App. 304 (1994), the Court held:  "the treatise 
quoted must bear directly on the veteran's medical 
condition."  The Board finds that some probative value and 
weight must attach to this evidence, since it does indicate a 
potential relationship between Crohn's disease and ankylosing 
spondylitis.  However, the evidence does not speak to the 
specific facts of this case, and therefore its' value is 
considerably diminished.

The only other evidence offered to support the veteran's 
contentions are his assertions that there is an etiological 
relationship between his service-connected psoriatic 
arthritis and Crohn's disease.  Where the determinative issue 
involves either medical etiology or medical diagnosis, 
competent medical evidence is required to make the claim 
plausible.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  As 
a lay person, the appellant is not competent to offer 
evidence that requires medical knowledge so her assertion 
that the residuals of pneumothorax contributed substantially 
and materially to chronic lung disease is not entitled to 
probative value.  See Espiritu v. Derwinski, 2 Vet.App. 492, 
494-95 (1992) (lay person not competent to offer evidence 
that requires medical knowledge); see also King v. Brown, 5 
Vet.App. 19, 21 (1993) (truthfulness of the evidence is 
presumed, except when the fact asserted is beyond the 
competence of the person making the assertion).

Thus, the Board determines that the conclusions of the 
gastroenterologist that conducted the January 1998 VA 
examination, specifically stating that there is no causal 
relationship between psoriatic arthritis and Crohn's disease 
and that the conditions do not exacerbate or aggravate each 
other, provides the basis upon which the Board rests its 
conclusion that the preponderance of the evidence is against 
the claim for service connection for Crohn's disease on a 
secondary basis.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. 
§§ 3.303, 3.310(a).  


ORDER

Entitlement to service connection for Crohn's disease as 
secondary to service-connected psoriatic arthritis is denied.  



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 
- 3 -


- 1 -


